SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated November 12, 2014 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FxForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) YesoNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: PARTNER COMMUNICATIONS REPORTS THIRD QUARTER 2014 RESULTS PARTNER COMMUNICATIONS REPORTS THIRD QUARTER 2014 RESULTS1 POST-PAID CELLULAR SUBSCRIBER BASE INCREASED BY 7, NET DEBT TOTALED NIS 2.6 BILLION, A DECREASE OF NIS Third quarter 2014 highlights (compared with third quarter 2013) · Total Revenues: NIS 1,102 million (US$ 298 million), a decrease of 1% · Service Revenues: NIS 862 million (US$ 233 million), a decrease of 9% · Equipment Revenues: NIS 240 million (US$ 65 million), an increase of 44% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 833 million (US$225 million), a decrease of 2% · Operating Expenses (OPEX)2: NIS 657 million (US $178 million), a decrease of 6% · Adjusted EBITDA3: NIS 282 million (US$ 76 million), a decrease of 1% · Adjusted EBITDA Margin: 26% of total revenues compared with 25% · Profit for the Period: NIS 40 million (US$ 11 million), an increase of 5% · Net Debt4: NIS 2,637 million (US$ 714 million), a decrease of NIS 571 million · Free Cash Flow (before interest)5: NIS 112 million (US$ 30 million), a decrease of 59% · Cellular ARPU: NIS 76 (US$ 21), a decrease of 10% · Cellular Subscriber Base: approximately 2.89 million subscribers at quarter-end, a decrease of 2% Rosh Ha’ayin, Israel, November 12, 2014 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended September 30, 2014. 1The financial results presented in this press release are unaudited. 2Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 3For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4Total long term indebtedness including current maturities less cash and cash equivalents. 5Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Commenting on the third quarter results, Mr. Haim Romano, CEO of Partner noted: “Similar to recent quarters, this quarter was characterized by the continued intense competition in the telecoms market which impacts on service revenues. The Company is taking a variety of measures to cope with the changing market reality and to mitigate its impact. Partner continues to implement its strategy which is based on technological leadership and an innovative product offering, a strategy which proved itself again this quarter. The Company’s success in implementing its strategy is expressed through the loyalty of our customers and by an increase in our Post-Paid subscriber base for the sixth consecutive quarter, which grew this quarter by approximately 7,000 subscribers. In the reported quarter, the Company continued to invest in technology and the deployment of 4G sites and was the first mobile operator to launch a 4G network with the broadest coverage in Israel within the band permitted by the Ministry of Communications. Currently, Partner has approximately 1,000 4G sites transmitting from Kiryat Shmona (the most Northern city in Israel) to Eilat (the most Southern city in Israel). In addition, Partner leads with the fastest cellular browsing speeds in Israel by a significant gap compared to its competitors, based on independent testing carried out by Ookla – a company specialized in measuring and comparing Internet speed and performance worldwide. We are making preparations to provide our customers with the full potential embodied in the 4G network which will be made available after the completion of the 4G frequencies tender, expected to be held in December 2014. At the end of 2013, we established the retail division which focuses on selling telecom devices and complementary accessories. In this quarter, we recorded a 44% increase in revenues from device sales compared to the comparable quarter last year, while improving profitability levels. Our retail approach calls for making the Company’s device sales, products and services accessible to the consumers of all the cellular operators, while exposing them to the quality and variety of our offering as well as excellence in service. We recently launched innovative applications in the fields of medicine and automotive location-based services which provide alerts for distress or loss, and cloud-based services using advanced 4G technology, in which internet speed is part of the product quality. These applications and services are offered to customers of all the cellular operators. We are reviewing entrance to the television market in order to provide a quality alternative service at an attractive price to the Israeli public. Our entrance to this market depends on the removal of regulatory entrance barriers. Mr. Issac Benbenisti joined Partner’s senior management team as deputy CEO in early November. Mr. Benbenisti’s rich experience in the telecoms market and his proven achievements over the years will significantly reinforce Partner's group activities and will emphasize its advantage in the ability to offer a broad range of advanced telecom solutions to the benefit of our customers. 3 We recently began initial discussions with employee representatives on a collective agreement, following the recognition of the Histadrut as the representative employees’ labor organization by Partner’s management.We believe that the eventual collective bargaining agreement will continue to reflect Partner’s unique organizational culture which has contributed to our designation as “the best company to work for” among the cellular companies. We continued to act to reduce the Company debt which totaled approximately NIS 2.6 billion at the end of the third quarter, down NIS 571 million compared to the end of the third quarter last year.” In conclusion, Mr. Romano noted: “I believe that the resiliency of the Company and adherence to our vision to lead in technology, quality of service and human capital, while expanding our offering to the customer, will continue to contribute to the Company’s leading position in the Israeli telecoms market.” Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results as compared to the previous quarter: “During the third quarter of 2014, the intense competition in the cellular market remained unchanged, which was expressed by the continued erosion in cellular service revenues. The churn rate for cellular subscribers during the third quarter of 2014 increased to 12.0% compared to 11.4% in the previous quarter, as a result of the increase in churn of Pre-Paid subscribers, while the churn of Post-Paid subscribers remained stable. Cellular ARPU in the third quarter of 2014 totaled NIS 76, similar to the previous quarter. The stability in ARPU resulted primarily from the offsetting of the continued price erosion of cellular services, a result of the intense competition, by a seasonal increase in roaming revenues as well as an increase in revenues from national roaming services. The Company estimates that, as a result of the outlook for continued price erosion and the negative seasonal impact typical of the last quarter of the year, cellular ARPU in the fourth quarter is expected to be lower than in the third quarter by a few NIS. Revenues from equipment sales in the third quarter of 2014 increased by NIS 15 million compared to the previous quarter; while the gross profit from equipment sales increased by NIS 6 million compared to the previous quarter, primarily due to a change in the product mix. Operating expenses increased by NIS 15 million, largely a result of seasonal increases in direct revenue-related expenses such as payments to communication providers. Adjusted EBITDA in the third quarter of 2014 decreased by NIS 9 million compared with the previous quarter, resulting primarily from the continued erosion in cellular service revenues, together with an increase in operating expenses. This decline was partially offset by the increase in gross profit from equipment sales. 4 For the fixed line segment alone, Adjusted EBITDA in the third quarter of 2014 increased by NIS11 million, mainly reflecting an increase in gross profit from equipment sales following the launch of sales of tablets to fixed line customers, and other one-time items. Finance costs, net, totaled NIS 50 million this quarter, a level similar to the previous quarter. This quarter the Company recorded higher losses from foreign exchange movements as a result of the strengthening of the USD and the weakening of the Euro which were offset by lower CPI linkage expenses and no one-time repayment fee for bank loans which was recorded in the second quarter of 2014. Profit in the third quarter of 2014 totaled NIS 40 million compared with NIS46 million in the previous quarter, as a result of the decline in Adjusted EBITDA. Free cash flow (after interest payments) in the third quarter totaled NIS 106 million, compared with NIS 123 million in the second quarter of 2014. Free cash flow was impacted by an increase in payments to equipment suppliers and a one-time payment in connection with site leasing which was mostly offset by a one-time increase in receipts and the absence of the semi-annual interest payments. As of September 30, 2014, net debt amounted to approximately NIS 2.6billion, which represents a decline of NIS 2.2 billion since the Company began the process of reducing its debt level in mid-2011.” 5 Key Financial Results6(unaudited) NIS MILLION (except EPS) Q3'14 Q3'13 % Change Revenues (1 )% Cost of revenues (1 )% Gross profit (2 )% Operating profit 1 % Profit for the period 40 38 5 % Earnings per share (basic, NIS) 8 % Free cash flow (before interest) )% Key Operating Indicators: Q3'14 Q3'13 Change Adjusted EBITDA (NIS million) (1 )% Adjusted EBITDA as a percentage of total revenues 26
